BANKS, Justice,
dissenting:
I am compelled to dissent because the indictment simply fails to charge Johnson and Montz as habitual -offenders. Not even the amendment allowed by the court refers to the two unnumbered pages attached to the indictment. The face of the indictment is complete unto itself and makes no reference to any attachment or to habitual offender status. Adding the language proffered by the prosecutor, even if permitted, would add little. Moreover, there is nothing to suggest that it should be added. I would strike the habitual sentence and remand these cases for resentencing.
SULLIVAN, J., joins this dissent.